DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the claims filed on 16 September 2021.
Claims 1, 9 and 22 have been amended in the response received 16 September 2021.
Claims 5-7, 13-15 and 20-21 have been previously canceled.  
Claims 1-4, 8-12, 16-19 and 22-25 are pending and have been examined. 








Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-12, 16-19 and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9 and 17 recite: 
in response to the sponsoring confirmation message, receiving from each of the two or more second user accounts an invitation for establishing the direct relationship between the first user and the respective second user account, and establishing the direct relationship between the first user and the respective second user account. 
The disclosure is silent regarding the step of in response to the sponsoring confirmation message. The disclosure does not explain that the confirmation is what causes the response for receiving from each of the two or more second user accounts an invitation for establishing the  paragraph [0044] of the specification recites: 
“Based on the indicator, the second user can determine whether or not to respond to the request and the amount of value to contribute to the first user for the target object. In some embodiments, the value collection message also includes an invitation to the second user for establishing a direct relationship between the first user and the second user. In some other embodiments, in connection with the contribution from the second user, an invitation for establishing a direct relationship between the first user and the second user is sent back to the first terminal associated with the first user.”

The disclosure does not adequately explain the in the response to the sponsoring confirmation message, receiving from each of the two or more second user accounts an invitation for establishing the direct relationship. Further, as described in the disclosure, it appears that the sponsoring confirmation message is taking place in connection with an invitation for establishing a direct relationship, rather than the invitation being in response to the sponsoring confirmation message, which raises questions whether the Applicant truly had possession of these features at the time of filing and thereby fails to comply with the written description requirement (MPEP 2163 III(3)(a)). The Examiner notes that this is not an enablement rejection. 
Claims 2-4, 8, 10-12, 16, 18-19 and 22-25, depending from claims 1, 9 and 17 respectively, inherit the deficiencies as noted. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-12, 16-19 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 9 and 17 recite: 
in response to the sponsoring confirmation message, receiving from each of the two or more second user accounts an invitation for establishing the direct relationship between the first user and the respective second user account, and establishing the direct relationship between the first user and the respective second user account. 
The limitations renders the claims unclear as to how the receiving from each of the two or more second user accounts an invitation for establishing the direct relationship between the first user and the respective second user account is in response to the sponsoring confirmation message is accomplished. The disclosure does not describe or explain how the step of receiving from the each of the two or more second user accounts an invitation for establishing the direct relationship between the users would be done in response to the confirmation message. For example, it is not clear at point in time the receiving an invitation for establishing the direct relationship between the users would occur. The disclosure does not describe this and rather, the disclosure explains 
“Based on the indicator, the second user can determine whether or not to respond to the request and the amount of value to contribute to the first user for the target object. In some embodiments, the value collection message also includes an invitation to the second user for establishing a direct relationship between the first user and the second user. In some other embodiments, in connection with the contribution from the second user, an invitation for establishing a direct relationship between the first user and the second user is sent back to the first terminal associated with the first user.”
As described in the disclosure, the disclosure explains that the invitation for establishing a direct relation is occurring in connection with the collection message and therefore it is not known or understood how the receiving from each of the two or more second user accounts an invitation for establishing the direct relationship would be occurring in response to the sponsoring confirmation message. As such, the metes and the bounds of claims are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of the claims because they are not apprised of how the receiving from each of the two more second user accounts an invitation for establishing the direct relationship would be occurring in response to the sponsoring confirmation message. Claims 2-4, 8, 10-12, 16, 18-19 and 22-25, depending from claims 1, 9 and 17 respectively, inherit the deficiencies as noted. 
For purposes of this examination, the Examiner will interpret the claim limitations as best understood. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-12, 16-19 and 22-25 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-4, and 23 are directed to a method, claims 9-12, 16 and 24 are directed to a system, and claims 17-19 and 22-25 are directed to a product of manufacture.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of providing funds to sponsor an account to acquire an object.  Specifically, representative claim 1 recites the abstract idea of: 
hosting social networking, the social networking having a plurality of individual accounts and a third-party official account and enabling the third-party official account to communicate with each of a group of individual accounts; 
	receiving, from a first user account of the plurality of individual accounts, a sponsoring request for funding an acquisition of a target object on the social network, the sponsoring request including information of the target object and information of the third-party official account, including: 
receiving a user selection of the third-party official account from a plurality of predefined relationships including direct-contact, members of a chat group, and subscribers of the third-party official account; 
automatically, in accordance with the user selection of the third-party official account identifying by the social network a plurality of second user accounts from the plurality of individual accounts the identifying further including: determining the first and second user accounts are existing subscribers of the third-party official account on the social network and that the first and second user accounts do not have a direct relationship with each other; and
selecting the plurality of second user accounts from the plurality of individual accounts;  
	sending by the social network a sponsoring request message to each of the second user accounts, the sponsoring message including information of the first user account and the information of the target object; 
	receiving from each of two or more second user accounts, a sponsoring confirmation message indicating that the respective second user account agrees to provide a respective user-defined fund to sponsor the first user account to acquire the target object; and
	in response to the sponsoring confirmation message, receiving from each of the two or more second user accounts an invitation for establishing the direct relationship between the first user and the respective second user account, and establishing the direct relationship between the first user and the respective second user account. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claims recite a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea providing funds to sponsor an account to acquire an object.  This  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of a computer system having one or more processors and memory storing instructions to be executed by the one or more processors, and a platform. These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 1 is ineligible.
a non-transitory computer readable medium storing at least one program configured for execution by a computer system having one or more processors, the at least one program comprising instructions.  The Applicant’s specification does not provide any discussion or description of a non-transitory computer readable medium storing at least one program configured for execution by a computer system having one or more processors, the at least one program comprising instructions in claim 17, as being anything other than generic elements. Thus, the claimed additional elements of claim 17 are merely generic elements and the implement of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional elements of claim 17 does not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional elements of claim 17, considered individually and in combination, does not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, claims 9 and 17 are ineligible. 
It is noted that the dependent claim does not include any additional element to be considered and therefore do not integrate into a practical application and do not provide an inventive concept.  Dependent claims 2-4, 8, 23, 10-12, 16, 24, and 18-19, 22 and 25, depending from claims 1, 9 and 17, respectively, do not aid in the eligibility of the independent claims 1, 9 and 17.  The claims of 2-4, 8, 23, 10-12, 16, 24, and 18-19, 22 and 25 merely act to provide further limitations of the abstract idea and are ineligible subject matter. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1-3, 8-11, 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McElmurry, R., et al. (PGP No. US 2016/0171481 A1), in view of Collas, J., et al. (PGP No. US 2010/0114733 A1) and Park, M., et al. (PGP No. US 2016/0358162 A1). 


Claim 1-
McElmurry discloses a method, implemented at a computer system having one or more processors and memory storing instructions to be executed by the one or more processors, the method comprising (McElmurry, see: paragraph [0054] discloses “components 230a-244a can comprise computer instructions stored on a non-transitory computer-readable medium and executable by at least one processor of the sender client device 204a”): 
hosting a social networking platform, the social networking platform having a plurality of individual accounts and a group of individual accounts (McElmurry, see: paragraph [0027] disclosing “a transactional payment system” and “users of a message system already have user accounts [i.e., plurality of individual accounts] established with the message system” and “other users to whom a user would desire to send a payment are also the same particular other users (e.g., friends, family, colleagues, etc.)”; and see: paragraph [0049] disclosing “network system 208 is a social-networking system (e.g., Facebook.TM.) [i.e., a social networking platform]”; and see: paragraph [0072] disclosing “the network system 208 (e.g., a social networking system) can maintain remote contact list data (e.g., a "friends list")”; and see: paragraph [0077] disclosing “Similar to the sender specifying multiple individual users, in one or more embodiments, the sender may setup or define payment groups that include multiple users, and/or multiple groups of users [i.e., group of individual accounts].”; and see: paragraph [0171] discloses “each mobile device 500a and 500b includes a touch screen 52 that presents a graphical interface 504 500a  “Thanks for dinner and drinks” and “Thanks for paying. How much do I owe you? [i.e., individual accounts enabling each account to provide service]” and “$30.00”); 
receiving, from a first user account of the plurality of individual accounts, a request for funding an acquisition of a target object on the social networking platform, the request including information of the target object (McElmurry, see: paragraph [0027] disclosing “other users [i.e., plurality of individual accounts] to whom a user would desire to send a payment are also the same particular other users (e.g., friends, family, colleagues, etc. [i.e., direct contacts]) [i.e., plurality of relationships]”); and see: [0049] disclosing “network system 208 is a social-networking system (e.g., Facebook.TM.) [i.e., a social networking platform]”; and see: paragraph [0072] disclosing “one or more groups of contacts, to include as recipients to a message” and “allow the user to search and browse a contact list, and ultimately select an individual contact, multiple contacts, or group of contacts to include as recipients of a message [i.e., chat group]”; and see: paragraph [0171] discloses “each mobile device 500a and 500b includes a touch screen 52 that presents a graphical interface 504 Also see: FIG. 5A el. 500a  “Thanks for dinner and drinks [i.e., information of the target object]” and “Thanks for paying. How much do I owe you?” and “$30.00 [i.e., first user account request for funding]”; and see: paragraph [0172] discloses “navigation bar 505 can include the name and identity of the user with whom the sender is communicating [i.e., information of a relationship].” And “the sender’s mobile device 500a indicates the recipient’s name as simply “Recipient Name”, and likewise” and “Sender Name”; and see: paragraph [0181] discloses “the messaging application can present a contact list of other users (e.g., the sender’s friend list) that the sender can selectively add or remove”) (Examiner’s note: The Examiner notes that when the first account user says to the second : 
receiving user selection from a plurality of relationships including direct-contact, and members of a chat group (McElmurry, see: paragraph [0027] disclosing “other users [i.e., plurality of individual accounts] to whom a user would desire to send a payment are also the same particular other users (e.g., friends, family, colleagues, etc. [i.e., direct contacts]) [i.e., plurality of relationships]”); and see: paragraph [0072] disclosing “one or more groups of contacts, to include as recipients to a message” and “allow the user to search and browse a contact list, and ultimately select an individual contact, multiple contacts, or group of contacts to include as recipients of a message [i.e., chat group]”; and see: paragraph [0171] discloses “each mobile device 500a and 500b includes a touch screen 52 that presents a graphical interface 504 Also see: FIG. 5A el. 500a  “Thanks for dinner and drinks [i.e., target object]” and “Thanks for paying. How much do I owe you?” and “$30.00 [i.e., first user account request for funding]”; and see: paragraph [0172] discloses “navigation bar 505 can include the name and identity of the user with whom the sender is communicating [i.e., information of a relationship].” And “the sender’s mobile device 500a indicates the recipient’s name as simply “Recipient Name”, and likewise” and “Sender Name”; and see: paragraph [0181] discloses “the messaging application can present a contact list of other users (e.g., the sender’s friend list) that the sender can selectively add or remove”) (Examiner’s note: The Examiner notes that when the first account user says to the second account user, “Thanks for dinner”, the second account user responds “Thanks for paying. How much do I owe you?”, the first user account of McElmurry responds by requesting funds, encompassing the limitation of the request funding an acquisition of a target object.); 
automatically, in accordance with the user selection of the third-party official account, identifying by the social network platform a plurality of second user accounts from the plurality of individual accounts, the identifying further including (McElmurry, see: paragraph [0035] disclosing “The server device 110 can identify the user 102b as the intended recipient, and forward the message to the client device 104b associated with the user 102b”; and see: paragraph [0049] disclosing “network system 208 is a social-networking system (e.g., Facebook.TM.) [i.e., a social networking platform]”; and see: paragraph [0172] discloses “navigation bar 505 can include the name and identity of the user with whom the sender is communicating [i.e., automatically, identifying second user accounts].” And “the sender’s mobile device 500a indicates the recipient’s name as simply “Recipient Name”, and likewise” and “Sender Name”; and see: paragraph [0181] discloses “the messaging application can present a contact list of other users (e.g., the sender’s friend list) that the sender can selectively add or remove [i.e. plurality of individual accounts according to the information of the user-selected relationship]”) (Examiner’s note: The Examiner is interpreting that since a user can selectively add a contact from a friend list of McElmurry, this would encompass the user-selected relationship, as choosing from a friends list would indicate that the user is selecting a friend from an individual account.):
determining that the first and second user accounts are existing on the social network platform and that the first and second user accounts do not have a direct relationship with each other (McElmurry, see: paragraph [0027] disclosing “a transactional payment system” and “users of a message system already have user accounts [i.e., plurality of individual accounts] 208 is a social-networking system (e.g., Facebook.TM.) [i.e., a social networking platform]”; and see: paragraph [0171] discloses “each mobile device 500a and 500b includes a touch screen 52 that presents a graphical interface 504 Also see: FIG. 5A el. 500a  “Thanks for dinner and drinks [i.e., information of the target object]” and “Thanks for paying. How much do I owe you?” and “$30.00 [i.e., first user account request for funding]”; and see: paragraph [0172] discloses “navigation bar 505 can include the name and identity of the user with whom the sender is communicating [i.e., identifying second user accounts].”; and see: paragraph [0232] disclosing “Similarly, two users having user nodes that are connected only through another user node (i.e., are second-degree nodes) may be described as ‘friends of friends [i.e., first and second user accounts do not have a direct relationship with each other]’”); and  
	selecting the plurality of second user accounts from the plurality of individual accounts  (McElmurry, see: paragraph [0072] disclosing “one or more groups of contacts, to include as recipients to a message” and “allow the user to search and browse a contact list, and ultimately select an individual contact, multiple contacts, or group of contacts to include as recipients of a message [i.e., chat group]”; and see: paragraph [0181] disclosing “the messaging application can present a contact list of other users (e.g., the sender’s friend list) that the sender can selectively add or remove”); 
sending by a social network platform a request message to each of the second user accounts, the request message including information of the first user account and the information of the target object (McElmurry, see: paragraph [0027] disclosing “other users to 505 can include the name and identity of the user with whom the sender is communicating [i.e., information of a relationship].” And “the sender’s mobile device 500a indicates the recipient’s name as simply “Recipient Name” [i.e., information of the first user account], and likewise” and “Sender Name”; and see: paragraph [0181] discloses “the messaging application can present a contact list of other users (e.g., the sender’s friend list) that the sender can selectively add or remove”); and
 receiving, from each of two or more second user accounts, a confirmation message indicating that the respective second user account agrees to provide a respective user-defined fund the first user account to acquire the target object (McElmurry, see: paragraph [0172] discloses “navigation bar 505 can include the name and identity of the user with whom the sender is communicating [i.e., identifying second user accounts].”; and see: paragraph [0191] disclosing “send a status update to recipient’s mobile device 500b to update the recipient status message 560 with an accept element 564”; and see: paragraph [0192] disclosing “Upon receipt of the selection of the accept indicator 564, as illustrated in FIG. 5E, the messaging system can provide a status update to cause the recipient status message 560 to include a status 568 to inform the recipient the payment process is proceeding [i.e., a confirmation message]”; Also see: FIG. 5E “Here’s what I owe you! $30.00” and “Accept”); and 
the confirmation message, received from each of the two or more second user accounts (McElmurry, see: paragraph [0172] discloses “navigation bar 505 can include the name and identity of the user with whom the sender is communicating”; and see: paragraph [0191] disclosing “send a status update to recipient’s mobile device 500b to update the recipient status message 560 with an accept element 564”; and see: paragraph [0192] disclosing “Upon receipt of the selection of the accept indicator 564, as illustrated in FIG. 5E, the messaging system can provide a status update to cause the recipient status message 560 to include a status indicator 568 to inform the recipient the payment process is proceeding [i.e., a confirmation message]”; Also see: FIG. 5E “Here’s what I owe you! $30.00” and “Accept”

	Although McElmurry discloses hosting a social networking platform, having plurality of individual accounts, and receiving from a first user account, a request for funding an acquisition of a target object, and the request includes information of the target object and the relationship selected by a user associated with the first user account, McElmurry does not disclose that the social networking platform includes a third party official account, and receiving a sponsor request to provide funding to acquire an object. McElmurry does not disclose the limitations of:
a platform having a third-party official account  and the third-party official account to communicate with individuals; 
receiving, a sponsoring request for funding on the platform, the sponsoring request including information of the third-party official account;
receiving a user selection of the third-party official account from  a plurality of predefined relationships, including subscribers of  the third party official account on the platform; 
sending by the platform a sponsoring request message, the sponsoring request message including information of the object;
Collas, however, does teach: 
a platform having a third-party official account and the third-party official account to communicate with individuals (Collas, see: paragraph [0024] teaching “related party payment server 16 is configured to process payment requests from a child, to present payment request to a parent other payor (referred to herein as ‘contributors’)”; and see: paragraph [0025] teaching “Child accounts can be used to make third party payment requests to …one or more contributors”; and see: paragraph [0042] teaching “create a third party payment account [i.e., third-party official account] and that the parent must visit the website for the related party payment system in order to complete the setup of the account”; and see: paragraph [0044] teaching “third party request interface can also provide an input field where the child can enter an optional message to be sent to the designated payor (step 345) [i.e., communicate])”. For example, the child could include a message “Hi Grandma!...”); 
receiving, a sponsoring request for funding on the platform, the sponsoring request including information of the third-party official account (Collas, see: paragraph [0021] teaching “The term “parent” and “guardian” are used to refer to a supervisory payor [i.e., sponsoring]”; and see: paragraph [0023] teaching “child can select the payors (e.g. a parent and/or one or more contributors) who will receive the third party payment request contact information for a parent or guardian for the child (step 325) [i.e., information of the third-party official account]”; and see: paragraph [0043] teaching “the child to select a third party payor or payors…to whom a payment request for the item or items will be sent (step 340)”; and see: paragraph [0053] teaching “A payment authorization request is sent to the child’s designated parent or guardian (step 430)”; and see: paragraph [0054] teaching “a parent may receive a notification, such as an email or a text message that a new payment authorization request has been received”);
receiving a user selection of the third-party official account from  a plurality of predefined relationships, including subscribers of  the third party official account on the platform (Collas, see: paragraph [0023] teaching “child can select the payors (e.g. a parent and/or one or more contributors) who will receive the third party payment request [i.e., receiving, a sponsoring request for funding”; and see: paragraph [0031] teaching “Account manager module 220 is configured to access account information data store 250 to retrieve information about…contributor accounts [i.e., subscribers]”; and see: paragraph [0032] teaching “contributor account can have payment source information associated with the account”; and see: paragraph [0042] teaching “create a third party payment account”; and see: paragraph [0043] teaching “the child to select a third party payor or payors to whom a payment request for the item will be sent (step 340)” and “may send a payment request to multiple payors, such as to a parent and a grandparent [i.e. third-party account from a plurality of predefined relationships]”); 
sending by the platform a sponsoring request message, the sponsoring request message including information of the object (Collas, see: paragraph [0044] teaching “third party request interface can also provide an input field where the child can enter an optional message to be sent to the designated payor (step 345) [i.e., communicate])”. For example, the child could include a message “Hi Grandma! This is the game I told you about earlier hat I would like to have for my birthday. Could you get it for me??? Please!!! [i.e., sending a sponsoring request message including information of the object]”). 
The Examiner notes that the reference of McElmurry and the reference of Collas both recite the feature of requesting funding for an item. Although McElmurry recites such features, Collas explicitly describes a process of requesting funding by requesting the funds from a sponsor and the sponsoring request includes information of a third-party official account.  
This step Collas is applicable to the method of McElmurry, as they both share characteristics and capabilities, namely, they are directed to providing transactional payments for remote users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McElmurry by including the features of a platform having a third-party official account  and the third-party official account to communicate with individuals; receiving, a sponsoring request for funding on the platform, the sponsoring request including information of the third-party official account; receiving a user selection of the third-party official account from  a plurality of predefined relationships, including subscribers of  the third party official account on the platform; sending by the platform a sponsoring request message, the sponsoring request message including information of the object;, as taught by Collas.  One of ordinary skill in the art before the effective filing date of the 

Although McElmurry does disclose relationships between a first user and a second user account, McElmurry does not disclose that there is an invitation for establishing the direct relationship and that there is then an establishment of the direct relationship between the users. McElmurry does not disclose: 
in response to an invitation for establishing the direct relationship between the first user and the respective second user account, and establishing the direct relationship between the first user and the respective second user account. 
However, Park, does teach: 
in response to an invitation for establishing the direct relationship between the first user and the respective second user account, and establishing the direct relationship between the first user and the respective second user account (Park, see: paragraph [0257] teaching “application may include a friend list of friends using the first application” and “a pay room for administering a common fund. A user can select a member to invite to the pay room by selecting the menu option 731 in the GUI 730”; and see: paragraph [0258] teaching “select a member to invite to the pay room from friends using the first application”; Also see: FIG. 7). 
This step Park is applicable to the method of McElmurry, as they both share characteristics and capabilities, namely, they are directed to communication between individuals.  It would have been obvious to one of ordinary skill in the art before the effective filing date of 

Claim 2-
McElmurry in view Collas and Park teach the method according to claim 1, as described above. 
McElmurry further discloses further comprising:
sending, to a first electronic device associated with the first user account, an update message in response to the request the update message including fund values that have been collected from each of the subset of the second user accounts that has received the request message (McElmurry, see: paragraph [0184] discloses “send a payment with defined payment information” and “the messaging system can then perform a payment process [i.e., sending, to a server, a request for initiating a value collection], including exchanging various electronic communications with the sender’s mobile device 500a and the recipient mobiles device 500b); and 
enabling display of a value collection status interface on the first electronic device based on the update message (McElmurry, see: paragraph [0193] discloses “a status update from the message system can cause the sender status message 550…to include a status indicator 572”; and see: FIG. 5H [i.e., a value collection status interface] el. 572 “Payment Complete”).  

the sponsoring request; 
but Collas, however, does teach: 
the sponsoring request (Collas, see: paragraph [0023] teaching “child can select the payors (e.g. a parent and/or one or more contributors) who will receive the third party payment request [i.e., receiving, a sponsoring request for funding”; and see: paragraph [0031] teaching “Account manager module 220 is configured to access account information data store 250 to retrieve information about…contributor accounts”; and see: paragraph [0032] teaching “contributor account can have payment source information associated with the account”). 
This step Collas is applicable to the method of McElmurry, as they both share characteristics and capabilities, namely, they are directed to providing transactional payments for remote users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McElmurry by including the feature of the sponsoring request, as taught by Collas.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McElmurry in order to improve the way users request payors to fund transactions (Collas, see: paragraph [0008]).  

Claim 3-
McElmurry in view of Collas and Park teach the method according to claim 2, as described above. 

 wherein the value collection status interface further comprises at least one option to check a current status of the fund values collected from each of the subset of the second user accounts that has received the request message, the method further comprises (McElmurry, see: paragraph [0195] discloses “the receiver status message 560 may include a link or other reference to the payment details. For example, the sender can provide an interaction (e.g., touch and hold gesture) [i.e., one option to check a current status] to a sender status message 560 that indicates the payment was successful”):
receiving a triggering action on the option to check the current status of the fund values (McElmurry, see: paragraph [0195] discloses “the message application can retrieve and present the additional payment details”); 
in response to the trigger action, obtaining information of each of the subset of the second user accounts that responds to the sponsoring request message with the confirmation message including a fund value for the fund (McElmurry, see: paragraph [0195] discloses “the message application can retrieve and present the additional payment details” and “sender status message 560 that indicates the payment was successful”); and 
enabling displaying the information of each of the subset of the second user accounts and the corresponding fund value based on the value collection status interface (McElmurry, see: paragraph [0195] discloses “recipient can interact with the completed recipient status message to obtain additional payment details…the recipient account name”).
Although McElmurry does disclose a request (McElmurry, see: paragraph [0171]), McElmurry does not explicitly disclose that the request would be a sponsoring request. McElmurry does not disclose: 
the sponsoring request; 
but Collas, however, does teach: 
the sponsoring request (Collas, see: paragraph [0023] teaching “child can select the payors (e.g. a parent and/or one or more contributors) who will receive the third party payment request [i.e., receiving, a sponsoring request for funding”; and see: paragraph [0031] teaching “Account manager module 220 is configured to access account information data store 250 to retrieve information about…contributor accounts”; and see: paragraph [0032] teaching “contributor account can have payment source information associated with the account”). 
This step Collas is applicable to the method of McElmurry, as they both share characteristics and capabilities, namely, they are directed to providing transactional payments for remote users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McElmurry by including the feature of the sponsoring request, as taught by Collas.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McElmurry in order to improve the way users request payors to fund transactions (Collas, see: paragraph [0008]).  
	
Claim 8-
McElmurry in view of Collas and Park teach the method according to claim 1, as described above. 
McElmurry further discloses the first user account and the second user accounts, and the request includes information of the accounts (McElmurry, see: paragraph [0141] discloses “processes for .
	Although McElmurry does disclose information regarding the accounts of subscribers, McElmurry does not disclose that the second user accounts are subscribers of the one of the plurality of third party accounts and information of the third party account. McElmurry does not disclose: 
the sponsoring request includes information of the third party official account; 
but Collas, however, does teach: 
the sponsoring request includes information of the third party official accounts (Collas, see: paragraph [0023] teaching “child can select the payors (e.g. a parent and/or one or more contributors) who will receive the third party payment request [i.e., receiving, a sponsoring request for funding”; and see: paragraph [0031] teaching “Account manager module 220 is configured to access account information data store 250 to retrieve information about…contributor accounts”; and see: paragraph [0032] teaching “contributor account can have payment source information associated with the account”; and see: paragraph [0042] teaching “create a third party payment account”; and see: paragraph [0043] teaching “the child to select a third party payor or payors to whom a payment request for the item will be sent (step 340)” and “may send a payment request to multiple payors, such as to a parent and a grandparent [i.e. third-party account from a plurality of predefined relationships]”). 
This step Collas is applicable to the method of McElmurry, as they both share characteristics and capabilities, namely, they are directed to providing transactional payments for 

Regarding claims 9-11 and 16 are directed to a system. Claims 9-11, 13 and 16 recite limitations that are parallel in nature to those addressed above for claims 1-3, 5 and 8, which are directed towards a method. Claims 9 does include the feature of a plurality of instructions (McElmurry, see: paragraph [0054] discloses “components 230a-244a can comprise computer instructions stored on a non-transitory computer-readable medium and executable by at least one processor of the sender client device 204a), which is not featured in claim 1.  Claims 9-11, 13 and 16 are therefore rejected for the same reasons as set forth above for claims 1-3, 5 and 8, respectively. 

Regarding claim 17, claim 17 is directed to a product of manufacture. Claim 17 recites limitations that are parallel in nature to those addressed above for claims 1, which is directed towards a method. Claims 17 also include the feature of the non-transitory computer readable medium (McElmurry, see: paragraph [0054] discloses “a non-transitory computer-readable storage medium”), which is not featured in claim 1.  Claims 17 is therefore rejected for the same reasons as set forth above for claims 1, respectively. 

Regarding claim 18, claim 18 is directed to a product of manufacture. Claim 18 recites limitations that are parallel in nature to those addressed for claim 2, which is directed to a method. Claim 18 also includes the feature of the non-transitory computer readable medium, which is disclosed by McElmurry (McElmurry, paragraph [0054]). Claim 18 is therefore rejected for the same reasons as set forth above the claim 2, respectively. 

Regarding claim 19, claim 19 is directed to a product of manufacture. Claim 19 recites limitations that are parallel in nature to those addressed for claim 3, which is directed to a method. Claim 19 also includes the feature of the non-transitory computer readable medium, which is disclosed by McElmurry (McElmurry, paragraph [0054]). Claim 18 is therefore rejected for the same reasons as set forth above the claim 3, respectively. 

Regarding Claim 22, claim 22 is directed to product of manufacture. Claim 22 recites limitations that are similar in nature to claims 8 and 16, which is directed to a method and a system. Claim 22 also includes the feature of the non-transitory computer readable medium, which is disclosed by McElmurry (McElmurry, paragraph [0054]). Claim 22 is therefore rejected for the same reasons as set forth above for claims 8 and 16, respectively. 







Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McElmurry in view of Collas, Park and Isaacson, T., et al. (PGP US 2018/0025442 A1)

Claim 4-
McElmurry in view of Collas and Park teach the method according to claim 1, as described above. 
McElmurry discloses wherein the request further includes a value collection type identifier (McElmurry, see: paragraph [0171] discloses “Thanks for dinner and drinks [i.e., information of the target object]” and “Thanks for paying. How much do I owe you?” and “$30.00 [i.e., first user account request for funding]”; and see: paragraph [0184] discloses “After the sender defines the payment, the sender can then interact with the send payment element 528” and “send a payment with defined payment information [i.e., value collection type identifier] the messaging system can then perform a payment process, including exchanging various electronic communications with the sender’s mobile device 500a and the recipient mobiles device 500b”), the method further comprising: 
	generating the request message sent to each second user account (McElmurry, see: paragraph [0171]; and see: paragraph [0184] discloses “After the sender defines the payment, the sender can then interact with the send payment element 528” and “send a payment with defined payment information [i.e., value collection type identifier] the messaging system can then perform a payment process, including exchanging various electronic communications with the sender’s mobile device 500a and the recipient mobiles device 500b”). 
Although McElmurry does disclose that a request message is sent to the second user account, McElmurry does not disclose that the request is a sponsoring request. McElmurry does not disclose: 
the sponsoring request; 
but Collas, however, does teach: 
the sponsoring request (Collas, see: paragraph [0023] teaching “child can select the payors (e.g. a parent and/or one or more contributors) who will receive the third party payment request [i.e., receiving, a sponsoring request for funding]”; and see: paragraph [0031] teaching “Account manager module 220 is configured to access account information data store 250 to retrieve information about…contributor accounts”; and see: paragraph [0032] teaching “contributor account can have payment source information associated with the account”). 
This step Collas is applicable to the method of McElmurry, as they both share characteristics and capabilities, namely, they are directed to providing transactional payments for remote users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McElmurry by including the feature of the sponsoring request, as taught by Collas.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McElmurry in order to improve the way users request payors to fund transactions (Collas, see: paragraph [0008]).  
Although McElmurry does disclose the value collection, with a value collection type identifier, used to generate a value collection message, McElmurry does not explicitly disclose that the value collection message corresponds to the different value collection correspond to different value conversion policies. 
McElmurry does not disclose: 
one or more value conversion policies; 

one or more value conversion policies (Isaacson, see: paragraph [0022] teaches “The amount can be obtained through data transmitted through the browser payment request API. In some cases, a conversion from dollars to Bitcoin, for example, (or other cryptocurrency) may be necessary by the site or a third party [i.e., different value conversion policies]”).  
This step of Isaacson is applicable to the method of McElmurry, as they both share characteristics and capabilities, namely, they are directed to payment requests.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McElmurry to also include the different value collection that corresponds to different value conversion policies, as taught by Isaacson. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McElmurry in order to enhance the request payment processing when remotely making a purchase (see paragraph [0011] of Isaacson). 

Regarding claim 12, claim 12 is directed to a system. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 4, directed to a method.  Claim 12 is therefore rejected for the same reasons as set forth above for claim 4, respectively.  

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over McElmurry in view of Collas, Park and Davis, S., et al. (PGP No. US 2016/0104133 A1).  

Claim 23-
McElmurry in view of Collas and Park teach the method according to claim 1, as described above.
McElmurry further discloses: 
	wherein each of the first user account and the second user accounts subscribe to the social networking platform (McElmurry, see: paragraph [0049] disclosing “network system 208 is a social-networking system (e.g., Facebook.TM.) [i.e., a social networking platform]”; and see: paragraph [0172] discloses “navigation bar 505 can include the name and identity of the user with whom the sender is communicating [i.e., identifying second user accounts].” And “the sender’s mobile device 500a indicates the recipient’s name as simply “Recipient Name”, and likewise” and “Sender Name”; and see: paragraph [0181] discloses “the messaging application can present a contact list of other users (e.g., the sender’s friend list) that the sender can selectively add or remove [i.e. plurality of individual accounts according to the information of the user-selected relationship]”). 
Although McElmurry discloses that a first user account and a second user account are subscribers to a social networking platform, McElmurry does not disclose that users of a platform communicates with the third-party official account. McElmurry does not disclose: 
user accounts communicates with the third-party official account; 
but Collas, however, does teach: 
user accounts communicate with the third-party official account (Collas, see: paragraph [0024] teaching “related party payment server 16 is configured to process payment requests from a child, to present payment request to a parent other payor (referred to herein as ‘contributors’)”; and see: paragraph [0025] teaching “Child accounts can be used to make third party payment requests to …one or more contributors”; and see: paragraph [0042] teaching “create a third party payment account [i.e., third-party official account] and that the parent must visit the website for the related party payment system in order to complete the setup of the account”; and see: paragraph [0044] teaching “third party request interface can also provide an input field where the child can enter an optional message to be sent to the designated payor (step 345) [i.e., communicate])”. For example, the child could include a message “Hi Grandma!...”). 
 This step Collas is applicable to the method of McElmurry, as they both share characteristics and capabilities, namely, they are directed to providing transactional payments for remote users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McElmurry by including the feature of user accounts communicate with the third-party official account, as taught by Collas.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McElmurry in order to improve the way users request sponsor payors to fund transactions (Collas, see: paragraph [0008]).  
Although McElmurry in view of Collas teach that user accounts communicate with the third-party official account, neither reference discloses or teaches that the user accounts do not know the existence of other user accounts on a social networking platform.  Specifically, neither McElmurry nor Collas teach: 
user accounts communicate without knowing existence of other user accounts on the social networking platform; 
but Davis, however, does teach: 
user accounts communicate without knowing existence of other user accounts on the social networking platform (Davis, see: paragraph [0349] teaching “A privacy setting of a user determines how particular information associated with a user can be shared. The authorization server may allow users to opt in to or opt out of having their actions logged by social-networking system 1702 or shared with other systems (e.g., third-party system 1708), such as, for example, by setting appropriate privacy settings”; and see: paragraph [0371] teaching “a user of the online social network may specify privacy settings for a user-profile page identify a set of users that may access the work experience information on the user-profile page, thus excluding other users from accessing the information” and “may specify a ‘blocked list’ of users that should not be allowed to access certain information”). 
This step of Davis is applicable to the method of McElmurry, as they both share characteristics and capabilities, namely, they are directed to sending and receiving payments on a social networking platform.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McElmurry by including the feature of user accounts communicate without knowing existence of other user accounts on the social networking platform, as taught by Davis.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McElmurry in order to improve the way users send and receive payments on a social network (Davis, see: paragraph [0011]).  
Regarding Claims 24 and 25, claim 24 is directed to a system and claim 25 is directed a product of manufacture.  Claims 24 and 25 recite limitations that are parallel in nature to claim 23, which is directed to a method. Claim 25 also includes the feature of the non-transitory computer readable medium, which is disclosed by McElmurry (McElmurry, paragraph [0054]).  Claims 24 and 25 are therefore rejected for the same reasons as set forth above for claim 23, respectively. 


Response to Arguments 
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 16 September 2021, have been fully considered but are not considered persuasive.  
In response to the Applicant’s arguments found on page 10 of the remarks stating that “claims 1, 9 and 17 have been amended to incorporate more technical details in a technical field of social networking” and “These technical details amount to an integration to practical applications and specific technological improvement to the technical field of social networking,” the Examiner respectfully disagrees. The Examiner acknowledges that the claims have been amended to include the features in the steps of automatically…identifying by the social network a plurality of second user accounts, determining…the first and second user accounts do not have a direct relationship with each other, and selecting the plurality of second user accounts from the plurality of individual accounts. As analyzed under Step 2A, Prong 2 of the 2019 PEG, the amended features of the claims are not sufficient to integrate the abstract idea into a practical application. Even when considering the newly amended features of the claims and the additional elements of the claims of a computer system having one or more processors and memory storing instructions to be executed by the one or more processors, and a platform, the features are recited in a generic manner and would not integrate into a practical application. For example, paragraph [0005] of the instant specification recites:  
“According to a first aspect, a service processing method is performed at a first terminal having one or more processors and memory storing instructions to be executed by the one or more processors”
And further on paragraph [0044] reciting: 
“As noted above, the first user can choose one or more of the choices to 
Based to the user- selected relationship type, the server chooses the user accounts of the instant messaging service to send the value collection message to the terminals corresponding to these user accounts” and “Alternatively, after the server receives the contribution from the second user itself, the server generates a direct relationship between the first user and the second user. This approach is especially useful for enhancing the capability of the instant messaging service when the first user and the second user do not know each other's existence but are only related to each other via a third-party official account of which they are both subscribers” 

The additional elements and features of the claims, are described in a generic manner and are used to merely apply the abstract idea to technological environment [i.e., one or more processors]. Therefore, even when considering the amended features of the claims, the claims do not recite features that would integrate the abstract idea into a practical application. 
Further, the claims do not recite an improvement to the technology or technical field of social networking.  The October 2019 Update to Subject Matter Eligibility provided further guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement,” and that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Id citing Enfish at 1327, 1336. This is reflected in paragraphs [0079] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as “a sponsor service that can bring benefits or favors to a user who sponsors the sponsor service” and “enabling the user to sponsor the sponsor service can be increased, the efficiency of the sponsor service can be031384-5635-US 17 improved, and the sponsor service can be ensured to obtain sufficient sponsored money.” Although the claims include computer technology such as a computer system having one or more processors and memory storing instructions to be executed by the one or more processors, and a platform, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving the existing technological process but are directed to improving the commercial task of  providing funds to sponsor an account to 

With regard to the 35 USC 103 rejections, the examiner has reviewed Applicant’s arguments filed on 16 September 2021 and agrees in part. In particular, the examiner agrees that McElmurry in view of Collas do not teach the newly amended limitation of receiving from each of the two or more second user accounts an invitation for establishing the direct relationship between the first and the respective second user account, and establishing the direct relationship between the first user and the respective second account user. The Examiner is relying on Park to teach the amended limitations. The new grounds of rejection have been necessitated by Applicant’s amendments. However, with respect to applicant's argument found on pages 11-12 of the remarks that “McElmurry does not teach or suggest that ‘the send’ and ‘other users’ on the ‘contact list’ are ‘existing subscribers of the third-party official account on the social network platform and that the first and second user accounts do not have a direct relationship with each other, the Examiner respectfully disagrees.  The Examiner has relied upon McElmurry to disclose determining that the first and second user accounts are existing on the social network platform and that the first and second user accounts do not have a direct relationship with each other. For example, paragraph [0049] of McElmurry describes that plurality of users may have accounts on a social media system, and may send payments to other users that are known friends, family, colleagues, etc. Further, the system of McElmurry will allow users to communicate with other users, such as a second user account and request a payment (McElmurry, see: paragraphs [0171] and [0172]). McElmurry also describes that there are social graphs that the system uses to determine nodes of connectivity between users. For example, paragraph [0232] discloses that a user may have a connection to another user via a second degree node, or otherwise known as a friend of a friend connection, where the first user does not have a direct relationship with the second user.  This encompasses the limitation feature of the user accounts do not have a direct relationship with each other.  The Examiner then relied upon the reference of Collas to teach the limitation feature of a platform having a third-party official account. For example, Collas describes that users create an account on a third-party payment platform and may request for another user to make a sponsored payment (Collas, see: paragraphs [0042] and [0044]). Therefore the Examiner maintains that McElmurry in view of Collas teach the limitation. 
In further response to the argument found on page 12 of the remarks that “McElmurry’s recitation of ‘the sender can selectively add or remove as a recipient’ does not teach or suggest ‘automatically, in accordance with the user selection of the third-party official account, identifying by the social network platform of a plurality of second user accounts from the plurality of individual accounts’ as recited in claim 1 as amended,” the Examiner respectfully disagrees.  The Examiner states that McElmurry does disclose the limitation even when considering the newly amended feature of the automatically identifying step. For example, even when considering that the user may add or remove others from their contact list on the application, the application is what automatically provided the contact list for the user to pick 
 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
As referenced in the Office Action mailed on 21 June 2021, Chow, E. (PGP No. US 2018/0047072 A1), describes a system and method for a more accurate and effective way to determine and present relevant information to consumers.  
As referenced in the Office Action mailed on 21 June 2021, "OCBC Bank's New App Allows Instant Money Transfer to Facebook Friends." (NPL Document) Singapore Government News, (May 12, 2014) describes how users of Facebook can transfer money to friends via the social networking website.  
As referenced in the Office Action mailed on 21 June 2021, “Money Transfer is Now Social, as Azimo Integrates Facebook Messenger; fintech start up Azimo becomes first money transfer service to use world's biggest social network.” (NPL Document) (2016, Aug 04) M2 Presswire, describes how money transfer can take place via a mobile app so that users of social media, such as Facebook can easily send or receive funds to each other.   

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625